





Exhibit 10.1
VISHAY PRECISION GROUP, INC.
2017 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
1.    BACKGROUND AND PURPOSE
VISHAY PRECISION GROUP, INC., a Delaware corporation, adopted this Vishay
Precision Group, Inc. Non-Employee Director Compensation Plan, effective as of
the date of Vishay Precision Group, Inc.’s 2017 Annual Meeting. The purpose of
the Plan is to provide Non-Employee Directors of Vishay Precision Group, Inc.
with compensation for services to the Company.
2.    DEFINITIONS
(a) “Annual Retainer” means the amount payable for service as a Non-Employee
Director as a member of the Board, and as a member of one or more Committees at
the annual rates specified in Paragraph 3(a) of the Plan.


(b) “Annual Meeting” means the annual meeting of stockholders of the Company.


(c) “Board” means the Board of Directors of the Company.


(d) “Committee” means a duly-constituted committee of the Board.


(e) “Company” means Vishay Precision Group, Inc., a Delaware corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.


(f) “Fair Market Value” means, for any particular date of grant, the average
closing price of a Share on the New York Stock Exchange for the five consecutive
trading days immediately preceding the date of grant, or, if there are no such
reported sales, the average of the high bid and low asked price of the Common
Stock as reported for the five consecutive trading days immediately preceding
the date of grant. In the event that the Fair Market Value cannot be thus
determined, it shall be determined in good faith by the Board.


(g) “Non-Employee Director” means an individual who is a member of the Board,
and who is not an employee of the Company, including an individual who is a
member of the Board and who previously was an employee of the Company.


(h) “Non-Executive Chair” means a Non-Employee Director who serves as the
Chairman of the Board.


(i) “Plan” means the Vishay Precision Group, Inc. 2017 Non-Employee Director
Compensation Plan, as set forth herein, and as amended from time to time.


(j) “Share” means a share of Vishay Precision Group, Inc. Common Stock, par
value $0.10.


(k) “Stock Incentive Plan” means the Vishay Precision Group, Inc. 2010 Stock
Incentive Plan, as amended from time to time (or such other more
recently-adopted generally applicable plan pursuant to which the Company grants
restricted stock or restricted stock units).





--------------------------------------------------------------------------------







3.    NON-EMPLOYEE DIRECTOR COMPENSATION


(a) Non-Employee Director Compensation Package. Effective beginning on the date
of the 2017 Annual Meeting, and continuing on each Annual Meeting after 2017,
individuals who are in service as Non-Employee Directors immediately after such
Annual Meeting or who are elected to the Board between Annual Meetings shall be
entitled to payments, grants and awards determined as follows:


(i) Annual Retainer - Non-Executive Chair. The Annual Retainer for service to
the Company as the Non-Executive Chair shall be $75,000.


(ii) Annual Retainer - Other Non-Employee Directors. The Annual Retainer for
service to the Company as a Non-Employee Director other than the Non-Executive
Chair shall be $35,000.


(iii) Annual Retainer: Chair - Audit Committee. The Annual Retainer for service
as Chair of the Audit Committee shall be $15,000    


(iv) Annual Retainer: Chair - Compensation Committee. The Annual Retainer for
service as Chair of the Compensation Committee shall be $10,000.


(v) Annual Retainer: Chair - Nominating and Governance Committee. The Annual
Retainer for service as Chair of the Nominating and Governance Committee shall
be $10,000.


(vi) Stock Grants.


(A) The Board shall grant Restricted Stock Units under the Stock Incentive Plan
to each Non-Employee Director for Shares having a Fair Market Value on the date
of grant of $55,000, rounded, if necessary, to the next higher whole Share.
 
(B)     Each Restricted Stock Unit shall be fully vested on the first
anniversary of the date of grant (except as otherwise provided in Section
3(b)(ii) of the Plan), provided that the Non-Employee Director continues in
service as a Non-Employee Director to that date. If the Non-Employee Director
fails to continue in service as a Non-Employee Director for the period from the
date of grant to the first anniversary of the date of grant, all unvested
Restricted Stock Units granted to such Non-Employee Director shall be forfeited;
provided, however, that in the event of termination of such Non-Employee
Director’s service as a result of such Non-Employee Director’s death or
disability, each outstanding and unvested Restricted Stock Unit granted to such
Non-Employee Director pursuant to this Section 3(a)(vi) shall immediately vest.


(C)     In the event that Shares are changed into or exchanged for a different
number or kind of shares of stock or other securities of the Company, whether
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split-up or other substitution of securities of the Company, the number
and class of shares of stock subject to the grant of Restricted Stock Units
under the Plan shall be adjusted consistent with the adjustment made pursuant to
the Stock





--------------------------------------------------------------------------------





Incentive Plan, and such adjustment shall be effective and binding for all
purposes of this Plan.


(b)     Payment Practices. Payments, grants and awards described in Paragraph
3(a) of the Plan shall be subject to the following payment practices:


(i) Annual Retainer payments described in Paragraph 3(a)(i) shall be payable in
a single annual payment, in advance (which annual payment shall be made on or as
soon as practicable following the date of the Annual Meeting). Annual Retainer
payments described in Paragraphs 3(a)(ii) through 3(a)(v) shall be payable in
equal quarterly installments, in advance. Such Annual Retainer payments shall be
pro-rated for a partial quarter or year of service, as applicable, by a
Non-Employee Director elected to the board during a quarter.


(ii)    The date of grant for stock grants described in Paragraph 3(a)(vi) shall
be the date of the Annual Meeting for Non-Employee Directors who are in service
immediately after the Annual Meeting and the date of election to the Board for
Non-Employee Directors elected to the Board between Annual Meetings. The size of
the stock grant shall be pro-rated for a partial year of service by a
Non-Employee Director elected to the Board between Annual Meetings, provided
that such pro-rated stock grant shall be fully vested on the date of the first
Annual Meeting after the date of grant, and provided further that such
Non-Employee Director continues in service as a Non-Employee Director to that
date. If such Non-Employee Director fails to continue in service as a
Non-Employee Director for the period from the date of grant to the date of the
first Annual Meeting after the date of grant, all unvested Restricted Stock
Units granted to such Non-Employee Director shall be forfeited.


4.    ADMINISTRATION OF THE PLAN


The Plan shall be administered by the Board. Subject to the express terms and
conditions set forth in the Plan, the Board shall have the power, from time to
time, to interpret the Plan’s provisions, prescribe, amend and rescind rules and
regulations for the Plan, and make all other determinations necessary or
advisable for the administration of the Plan. The determination of the Board in
all matters as stated above shall be conclusive.


5.    AMENDMENT AND TERMINATION


The Plan may be amended or terminated by the Board at any time. No accrued right
to payment as determined under Paragraph 3 shall be affected by any such
termination or amendment without the written consent of the affected
Non-Employee Director.


6.    EFFECTIVE DATE


     The Plan shall be effective beginning on the date of the Annual Meeting
held in 2017, and shall continue in effect until terminated by the Board.


7.    GOVERNING LAW


The Plan and all determinations made and actions taken pursuant to the Plan
shall be subject to and construed and interpreted in accordance with the laws of
the State of Delaware, without giving effect to principles of conflict of laws.





--------------------------------------------------------------------------------















